 



INDEPENDENT CONTRACTOR AGREEMENT

 

This Independent Contractor Agreement (the “Agreement”) is entered into
effective as of December 27, 2013 (the “Effective Date”) by and between JAN A.
SIMON, D.D.S., (“ORTHODONTIST”) and ALAN D. SHOOPAK, D.M.D., ORTHODONTIC GROUP,
P.A., (“SHOOPAK”).

 

WITNESSETH:

 

WHEREAS, SHOOPAK is a Florida professional corporation that owns and operates an
orthodontic practices located at (Coral Way)2740 SW 97th Avenue, Suite 103,
Miami, FL 33165 and (Kendall)13716 SW 84th St., Kendall, FL 33183 (the “practice
locations”); and

 

WHEREAS, ORTHODONTIST is a dentist licensed to practice dentistry in the State
of Florida with a specialty in orthodontics; and

 

WHEREAS, SHOOPAK is desirous of engaging ORTHODONTIST as an Independent
Contractor practicing as an orthodontist based upon the terms, provisions, and
conditions hereinafter set forth are hereby agreed to by SHOOPAK and
ORTHODONTIST.

 

1. Definition of Orthodontist Services: The orthodontic services to be performed
by ORTHODONTIST for SHOOPAK as an Independent Contractor include but are not
limited to: (i) services personally furnished by ORTHODONTIST for individual
patient of SHOOPAK; (ii) services that contribute directly to the diagnosis or
treatment of individual patients; and (iii) services that ordinarily require
performance by an orthodontist, and include services that are defined as
Orthodontic Services to patients in the Medicare program.

 

2. Representations and Warranties of Orthodontist: Orthodontist represents and
warrants that ORTHODONTIST is and will continue to be throughout the term of
this Agreement:

 

a. duly licensed and in good standing to practice dentistry in his ORTHODONTIC
specialty in the State of Florida;

 

b. in compliance with all standard practices and policies of SHOOPAK whether or
not set out in writing and with applicable State and Federal laws and
regulations and professional standards;

 

c. in possession of all customary controlled substance registration certificates
to the extent required by State or Federal law;

 

d. qualified to participate in the Medicare, Medicaid and other state medical
assistance programs that accept assignment from beneficiaries for services
reimbursed by these programs;

 

e. not the subject of any investigation or proceedings by any entity related to
ORTHODONTIST’s practice of dentistry regarding:

 



 

 

 

1. the suspension, revocation, restriction, reduction or withdrawal of medical
staff membership or privileges or the voluntary relinquishment thereof;

 

2. the arrest, indictment or conviction of a felony crime;

 

3. the commission of an act of moral turpitude or impairment due to alcohol or
drug use;

 

4. the commission of professional misconduct; or

 

5. exclusion from participation in any federal or state healthcare program.

 

3. ORTHODONTIST’S Professional Duties: During the term of this Agreement,
ORTHODONTIST, as a dentist performing as an orthodontist, shall be engaged as an
independent contractor at the practice locations by SHOOPAK. The
responsibilities of ORTHODONTIST which shall be performed by ORTHODONTIST’s
include but are not limited to:

 

a.     Practice orthodontics at the practice locations as scheduled by SHOOPAK
for a maximum of one hundred twelve (112) days per year, according to the
following schedule:

 



Number of Scheduled Months Days to Work     January through May 10 to 14 days
per month   (maximum of 60 days for the period)     June through September   3
to 5 days per month   (maximum of 16 days for the period)     October through
December 10 to 14 days per month   (maximum of 36 days for the period)







 

ORTHODONTIST may also be required to render services on an as-needed basis for
emergency care of patients. In the event that SHOOPAK desires to schedule
ORTHODONTIST for additional days or hours (due to absence of other providers,
growth or otherwise), such additional days and hours shall be mutually agreed
upon by the parties. SHOOPAK shall provide ORTHODONTIST with the scheduled days
and hours at least sixty (60) days in advance.

 

b. Provide the timely and continuous completion of appropriate records relating
to all professional services rendered by ORTHODONTIST hereunder and all reports,
claims, and correspondence necessary or appropriate to services rendered under
this Agreement and in accordance with all laws, regulations and rules. The
records shall be kept on forms provided by SHOOPAK, integrated with SHOOPAK’s
business records, and maintained at each of the offices where the services are
rendered and shall belong solely to SHOOPAK;

 



2

 

 

c. Perform all services in a manner consistent with SHOOPAK’S standard operating
policies, whether or not written, and commensurate with the prevailing
professional standard of care;

 

d. Comply with and participate in the requirements, if any, of Medicare,
Medicaid, and other state and federal medical assistance programs and third
party payors from which SHOOPAK receives reimbursement or other compensation;

 

e. Cooperate with Alan D. Shoopak, D.M.D. President of SHOOPAK and the SHOOPAK
management team to effectively manage the offices in question;

 

f. Perform all of ORTHODONTIST’s duties and obligations under this Agreement
with due diligence, due care, in good faith, and in compliance with all laws,
rules, regulations, and accreditation standards.

 

g. Professional Dress Code: ORTHODONTIST shall at all times dress in a
professional manner, and shall wear a lab coat when seeing patients. The lab
coat is to be supplied by SHOOPAK.

 

4. ORTHODONTIST’S Administrative Duties: ORTHODONTIST, as an Independent
Contractor, shall provide the following administrative services in addition to
those that may be requested of him by SHOOPAK from time to time, including but
not limited to, obtaining and maintaining accreditation as an orthodontist and
ORTHODONTIST’s license to practice dentistry in ORTHODONTIST’s specialty as an
orthodontist, the investigation and reporting to Alan D. Shoopak, D.M.D. or a
member of the SHOOPAK management team of any complaints that have been made (or
facts, events or circumstances that have occurred that could give rise to a
complaint) and the results of ORTHODONTIST’s investigation regarding said
complaints (or facts, events or circumstances), and participating in the State
of Florida continuing education to maintain ORTHODONTIST’s accreditation as a
dentist with a specialty in Orthodontics.

 

5. Term: Subject to the terms and provisions hereof the ORTHODONTIST shall
perform his orthodontic and administrative services for a term of thirty six
(36) months from the effective date hereof. This contract will automatically
renew for successive twelve (12) month periods unless (a) either party provides
the other with written notice to the contrary no later than 30 days prior to the
expiration of the initial term or any renewal term; or (b) otherwise terminated
pursuant to the terms listed in Section 14: Termination.

 

6. Compensation: For all services performed by ORTHODONTIST as an Independent
Contractor under this Agreement, SHOOPAK shall pay ORTHODONTIST a per diem of
Two Thousand Dollars ($2,000.00). If the ORTHODONTIST works five (5) hours or
less on any given day, he will be paid one-half (1/2) of the aforesaid per diem.

 



3

 

 

7. ORTHODONTIST is an Independent Contractor of SHOOPAK: Throughout the term and
course of the engagement of ORTHODONTIST by SHOOPAK as herein provided for,
ORTHODONTIST acknowledges that ORTHODONTIST is an Independent Contractor and as
such ORTHODONTIST will be responsible to maintain and pay for ORTHODONTIST’s
malpractice insurance (which insurance shall name SHOOPAK as an additional
insured), hospitalization insurance, dental insurance, disability insurance,
life insurance, all professional fees for the annual renewal of ORTHODONTIST’s
professional license, income taxes and payroll taxes, if any. ORTHODONTIST will
not be paid by SHOOPAK for any time that ORTHODONTIST does not act as an
orthodontist in the practices as a result of time off taken by him. Any time off
to be taken by ORTHODONTIST from ORTHODONTIST’s day to day activities as an
orthodontist as herein provided for shall be made known to Alan D. Shoopak,
D.M.D. or a member of the SHOOPAK management team and approved by them in
advance. If ORTHODONTIST intends to take time off from practicing as an
orthodontist and wants to ensure that ORTHODONTIST is not scheduled to work
during such time off, ORTHODONTIST must provide SHOOPAK or a member of the
SHOOPAK management team with at least sixty (60) days prior written notice in
order for SHOOPAK to take into account such requested time off.

 

8. Exclusive Relationship: ORTHODONTIST, as an Independent Contractor of
SHOOPAK, shall not act adversely to the interests of SHOOPAK but shall instead
act to promote the orthodontic care and treatment at the offices in question by
promoting quality patient care. ORTHODONTIST shall make the SHOOPAK offices
ORTHODONTIST’s exclusive facility for the performance of orthodontic services
during the term of this Agreement, unless the parties hereto agree otherwise in
writing.

 

9. Billing for Services: Because ORTHODONTIST shall be an Independent Contractor
of SHOOPAK, SHOOPAK shall have the exclusive right to determine the fees to be
charged for ORTHODONTIST’S services and those of other orthodontists and any
employees with respect to any patient and shall have the exclusive right to bill
and collect for such services and to retain all such fees. ORTHODONTIST agrees
to cooperate with the claims process established by SHOOPAK, agrees not to bill
or collect for any professional services provided by ORTHODONTIST and hereby
assigns to SHOOPAK the exclusive right to establish the charges and bill and
collect all fees for all services rendered by ORTHODONTIST and other
orthodontists and employees of the practices throughout the term of this
Agreement.

 

10. Limitations on ORTHODONTIST’S Authority: ORTHODONTIST agrees that all hiring
and firing of employees and orthodontists, pay raises and scheduling of work to
be performed by orthodontists and employees shall be the sole responsibility of
SHOOPAK. SHOOPAK retains the right to make the ultimate decision regarding the
aforesaid.

 

ORTHODONTIST specifically agrees that ORTHODONTIST will not hire any additional
or associate dentist/orthodontist for the practice locations without the prior
written consent of SHOOPAK.

 

ORTHODONTIST acknowledges that ORTHODONTIST will not have any position on
SHOOPAK’S Board of Directors, will not be an officer of SHOOPAK, and will not
have any voting rights in SHOOPAK.

 

11. Limitation on Opening and Operating Independent Orthodontic Practices by
ORTHODONTIST: ORTHODONTIST shall not during the term of this Agreement own any
interest in, operate or be employed as an employee or Independent Contractor by
any orthodontic or dental office other than at the practice locations.

 



4

 

 

12. Ownership Of Business Assets: All business and clinical forms, marketing
materials, and telephone numbers used by the practices are and shall remain the
exclusive property of SHOOPAK. At such time as this Agreement is terminated in
accordance with the provisions hereof, ORTHODONTIST shall have no right, title
or interest in and to any of the aforesaid properties or assets.

 

13. Inventory and Supplies: ORTHODONTIST agrees that all ordering of orthodontic
supplies will be consistent with the usual and customary practice for the
ordering of said supplies and the cost of said supplies. In the event that
ORTHODONTIST wants to order supplies at a cost in excess of ten (10%) percent
more than the past cost of these supplies ORTHODONTIST shall obtain the prior
written consent of SHOOPAK to order these supplies.

 

14. Termination:

 

a. For Cause: By SHOOPAK. SHOOPAK may terminate this Agreement in the event of a
breach by ORTHODONTIST of any of ORTHODONTIST’s representations, warranties or
covenants or upon ORTHODONTIST’s failure to fulfill his duties as specified in
this Agreement or the breach of any obligation required by this Agreement, but
only if ORTHODONTIST does not cure within thirty (30) days after SHOOPAK gives
to ORTHODONTIST written notice of such breach. The notice shall include the
specific provision(s) of this Agreement that have been breached.

 

Notwithstanding the foregoing, this Agreement may be terminated automatically
and immediately in the sole and absolute discretion of SHOOPAK (the following is
not intended to be an exhaustive list of provisions):

 

(i) upon the loss, voluntary or involuntary, relinquishment or limitation of
ORTHODONTIST’S privileges to practice dentistry or the specialty of orthodontics
in the State of Florida;

 

(ii) upon ORTHODONTIST’S death;

 

(iii) if ORTHODONTIST is totally disabled and such total disability lasts for
four (4) months or longer;

 

(iv) if ORTHODONTIST institutes any action against SHOOPAK, Alan D. Shoopak,
D.M.D. or any member of the SHOOPAK management team;

 

(v) if ORTHODONTIST fails or is unable to secure malpractice insurance coverage
throughout the course of ORTHODONTIST’s performance as an Orthodontist (naming
SHOOPAK as an additional insured) with coverage of at least $1,000,000 per
occurrence/$3,000,000 aggregate;

 

(vi) if ORTHODONTIST fails to or is unable to comply with and participate in the
requirements of each insurance company and third party payor from which SHOOPAK
receives reimbursement or compensation;

 



5

 

 

(vii) if it is determined by Alan D. Shoopak, D.M.D. that ORTHODONTIST’S
orthodontic services are below or otherwise not consistent with the current
standard of care for orthodontic services; or

 

(viii) at the discretion of SHOOPAK in the event that ORTHODONTIST is in breach
of any of ORTHODONTIST’s representations, warranties or covenants in this
Agreement which are not capable of being cured within thirty (30) days after
ORTHODONTIST is given written notice of breach (provided that ORTHODONTIST shall
not have the opportunity to cure the same or similar breach more than one time
during any twelve month period);

 

**THIS LIST ABOVE IS NOT MEANT TO BE EXHAUSTIVE

 

b. Without Cause: By SHOOPAK: If this Agreement is renewed by the parties, then
following the initial term, SHOOPAK may terminate this Agreement without cause
at any time upon not less than thirty (30) day’s written notice to ORTHODONTIST
prior to the effective date of termination; provided, however, that SHOOPAK may
direct ORTHODONTIST to cease providing any further services under this Agreement
during the notice period provided that SHOOPAK continues to pay ORTHODONTIST as
required hereunder.

 

c. Without Cause: By ORTHODONTIST: ORTHODONTIST may terminate this Agreement
without cause at any time upon not less than sixty (60) days written notice to
SHOOPAK prior to the date of termination.

 

15. Indemnification: ORTHODONTIST agrees to defend, indemnify and hold harmless
SHOOPAK and its officers, directors, employees, agents and representatives from
and against any and all liabilities or losses, including reasonable attorney
fees, arising out of ORTHODONTIST’S alleged breach of the terms and provisions
of this Agreement, or any other act or omission of ORTHODONTIST.

 

16. Notices: All Notices required to be given pursuant to this Agreement shall
be in writing and shall be deemed to have been delivered three (3) days after
deposit in the United States Mail, First Class, Postage Pre-Paid, or on the date
of hand-delivery, or date of email when addressed to a party as follows:

 

TO SHOOPAK:Dr. Alan Shoopak, President

Alan D. Shoopak, D.M.D., Orthodontic Group, P.A.

13535 Feather Sound Drive, Suite 220

Clearwater, Florida 33762

Email: Shooo1@aol.com

 

TO ORTHODONTIST:Jan A. Simon, D.D.S.

__________________________________

__________________________________

__________________________________

Email: jansimon47@gmail.com

 

Any change of address shall be effective five (5) days after delivery of such
notice in the manner herein provided.

 



6

 

 

17. Assignment: This Agreement is for the personal services of ORTHODONTIST and
neither ORTHODONTIST nor SHOOPAK have the right or ability to assign or transfer
any of the rights and benefits or obligations herein provided for.

 

18. Rights In Property:

 

a. All personal property, including without limitation, all supplies, equipment
facilities, furnishings, patient charts, patient records, and patient
information are and shall remain the sole property of SHOOPAK.

 

b. The parties acknowledge that:

 

(i) the provision by SHOOPAK of secretarial support, computer equipment, and
office space and supplies, is dependent upon and related solely to the provision
by ORTHODONTIST of the services described in this Agreement;

 

(ii) ORTHODONTIST has no right to such secretarial support, computer equipment,
or office space and supplies except in connection with the services performed by
ORTHODONTIST under the terms of this Agreement;

 

(iii) except pursuant to prior written approval of SHOOPAK, ORTHODONTIST shall
not engage in direct purchasing or otherwise contract for or incur any liability
on behalf of SHOOPAK.

 

c. If ORTHODONTIST dies during the terms of this Agreement SHOOPAK shall
promptly pay any amounts owed to him for per diem to ORTHODONTIST’s estate.

 

19. Limitation on Use of Shoopak Premises, Property and Personnel: ORTHODONTIST
shall not use SHOOPAK’S property, personnel or any part of the premises or
resources of SHOOPAK except to fulfill the purposes, terms and provisions of
this Agreement. Upon reasonable notice and consistent with the provisions for
termination set out herein, ORTHODONTIST shall forthwith vacate SHOOPAK’S
premises and remove all of ORTHODONTIST’s possessions upon termination of this
Agreement.

 

20. Waiver: No waiver of any breach of any provision of this Agreement shall be
construed to be a waiver of any breach of any other provision of this Agreement
or of any succeeding breach of the same provision. The failure of delay of
SHOOPAK to exercise or enforce any rights, powers, or remedies hereunder shall
not operate as a waiver of such rights, powers, and remedies.

 

21. Confidentiality:

 



7

 

 

a. As used in this Agreement, the term “Confidential Information” means
information relating to the operation, marketing, or short or long-term planning
of SHOOPAK, including, without limitation, patient information and other client
information, medical and business records, billing information, procedures,
plans, specifications, methods, protocols, and inventions (patentable and
unpatentable) as well as peer review, performance improvement, risk management,
and other professional and organizational technical, business or commercial data
or information.

 

ORTHODONTIST will have access to Confidential Information in connection with
ORTHODONTIST’s performance of this Agreement. ORTHODONTIST specifically agrees
and understands that the confidentiality provisions herein set forth are
inserted for the direct benefit and protection of SHOOPAK and that SHOOPAK may
enforce those provisions as set forth below.

 

b. ORTHODONTIST agrees that ORTHODONTIST will only use Confidential Information
for the purpose of performing ORTHODONTIST’s duties under this Agreement, will
maintain the Confidential Information in strict confidence, and will not reveal,
directly or indirectly, whether during the terms of this Agreement or
thereafter, Confidential Information to any person, firm, or corporation without
SHOOPAK’S prior written consent. ORTHODONTIST agrees to refrain from such acts
and omissions, which would reduce the value of the Confidential Information that
comes to ORTHODONTIST’s attention in connection with ORTHODONTIST’S work for
SHOOPAK. The aforesaid is not intended to limit the use of Confidential
Information by ORTHODONTIST in carrying out ORTHODONTIST’s obligations under
this Agreement.

 

c. All tangible Confidential Information and other documentation supplied either
directly or indirectly in connection with this Agreement, including without
limitation, all copies thereof or reproductions or drawings made therefrom,
shall remain the property of SHOOPAK and shall be returned immediately upon the
expiration of reasonable time to conclude the work contemplated herein or upon
the presentation of a written request by SHOOPAK.

 

d. the parties recognize and agree that in the event the provisions of this
Agreement relating to the Confidential Information are breached or threatened to
be breached by ORTHODONTIST, the extent of actual damages sustained by SHOOPAK
will be difficult to ascertain, although great and irreparable and that
compensation at law will be inadequate. Therefore, the parties express agree
that SHOOPAK shall have the right, by posting a bond of $1,000.00 with the
court, to injunctive relief for breach or threatened breach of such provisions,
in addition to any other legal or equitable remedies that may be available.
ORTHODONTIST shall indemnify and hold SHOOPAK harmless with respect to all of
SHOOPAK’S costs and expenses (including attorney fees, expenses and costs) in
enforcing the covenants set forth in this Section.

 



8

 

 

22. Non-Competition Covenant: The Parties acknowledge that as an Independent
Contractor/dentist/orthodontist, ORTHODONTIST will have access to valuable,
confidential business and professional and patient care information relating to
SHOOPAK, the disclosure or misappropriation of which would cause harm to
SHOOPAK. ORTHODONTIST, practicing ORTHODONTIST’s specialty as an orthodontist,
hereby agrees that beginning on the Effective Date and ending on the later of
the third anniversary of the Effective Date or one year following the
termination of ORTHODONTIST’s independent contractor relationship with SHOOPAK,
for any or no reason, with or without cause, ORTHODONTIST shall not (a) become
an employee or independent contractor of any orthodontic group, engage as an
employee, independent contractor or owner in any orthodontic practice, or render
directly or indirectly any dental practice or orthodontic practice management
services anywhere within five (5) miles of the SHOOPAK orthodontic offices
herein described (or any replacement location provided that such replacement
location is within 3 miles of the existing office location which it is
replacing); or (b) solicit, directly or indirectly, any of the staff or
orthodontists employed by SHOOPAK, nor any patient of either of the practice
locations. If any provision of this section is deemed invalid, in whole or in
part, it shall be curtailed, whether as to time, area covered or otherwise, as
and to the extend required for its validity under applicable law and, as so
curtailed, shall be enforceable.

 

The parties recognize and agree that in the event the provisions of this Section
are breached or threatened to be breached by Orthodontist, the extent of actual
damages sustained by SHOOPAK will be difficult to ascertain, although great and
irreparable, and that compensation at law will be inadequate. Therefore, the
parties expressly agree that SHOOPAK shall have the right, by posting a bond of
$1,000.00 with the court, to injunctive relief for breach or threatened breach
of such provisions, in addition to any other legal or equitable relief that may
be available. ORTHODONTIST shall indemnify, defend and hold SHOOPAK harmless
with respect to all of SHOOPAK’S costs and expenses (including attorney fees,
expenses and costs) in enforcing the covenants set forth in this Section.

 

23. Entire Agreement: This Agreement together with all exhibits attached hereto
constitutes the entire Agreement of the parties and supersedes all prior
agreements, contracts and understandings, either written or otherwise, between
the parties relating to this subject matter. The provisions of this Agreement
will control in the event of any ambiguity or conflict with SHOOPAK Policies as
they now exist or hereafter may be amended or created.

 

24. Severability: In the event any provision of this Agreement is held to be
unenforceable for any reason, the unenforceability thereof shall not affect the
remainder of this Agreement which shall remain in full force and effect and
enforceable.

 

25. Governing Law; Binding Effects: This Agreement shall be exclusively governed
by and construed in accordance with the laws of the State of Florida, excluding
its choice of law provisions. All duties and obligations of the parties pursuant
to this Agreement are performable in the counties where the practices are
located. The parties hereby irrevocably consent and submit to the exclusive
jurisdiction and venue of any state or federal court of Pinellas County, Florida
over any suit, action litigation, or proceeding arising out of, relating to, in
connection with, or by reason of this Agreement and hereby waive an objection
they may now or hereafter have to the venue of such suit, action, litigation, or
proceeding. This Agreement shall inure to the benefit of and is intended to be
binding upon the parties as provided herein, and their successors.

 



9

 

 

If counsel is retained to enforce the terms and provisions of this Agreement
and/or as a result of a breach of this Agreement and, in due course, suit is
filed based on a breach of the terms and provisions of this Agreement, then the
prevailing party will be entitled to recover, in addition to compensable
damages, a reasonable attorney’s fee for the services of the prevailing parties’
counsel, which fee shall include any appellate services, costs and charges of
counsel.

 

26. Titles: Section titles or captions contained in this
Agreement are inserted only for convenience and reference and in no way define,
limit, extend, or describe the scope of this Agreement or the intent of any
provision hereof.

 

27. Execution: This Agreement and its amendments may be executed in duplicate
and each of the executed duplicates will be deemed an original.

 

28. Amendment: This Agreement may only be amended in writing, signed by both of
the parties hereto.

 

IN WITNESS WHEREOF the parties have executed this Agreement on the date and year
indicated below:

 

 



INDEPENDENT CONTRACTOR ALAN D. SHOOPAK, D.M.D.,   ORTHODONTIC GROUP, P.A.      
  __________________________________ __________________________________ JAN A.
SIMON, D.D.S. ALAN D. SHOOPAK, D.M.D. PRESIDENT     Dated: December 23, 2013
Dated: December 23, 2013



 

 



10

